            Case 1:20-cv-00206-KBJ Document 15 Filed 09/23/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

     GUN OWNERS OF AMERICA, INC.,              )
                                               )
                       Plaintiff,              )
                                               )
           vs.                                 )                  Civ. A. No. 20-206-KBJ
                                               )
     FEDERAL BUREAU OF INVESTIGATION,          )
                                               )
                       Defendant.              )
     __________________________________________)

                                    JOINT STATUS REPORT

     Plaintiff, Gun Owners of America, Inc. (“Gun Owners”), and Defendant, Federal Bureau of

Investigation (“FBI”), submit this joint status report to apprise the Court of the progress made

advancing this matter.

     FBI has completed its search for responsive documents. It expects to make one release of all the

non-exempt, responsive records by October 30, 2020. To give time for review of the records, and for

the parties time to meet and confer with an eye toward avoiding further litigation (or at least narrowing

the issues), the parties propose submitting their next joint status report by November 30, 2020.

Dated: September 23, 2020                          Respectfully submitted,
                                                   MICHAEL R. SHERWIN
/s/ Robert J. Olson                                Acting United States Attorney
ROBERT JEFFREY OLSON
WILLIAM J. OLSON, PC                               DANIEL F. VAN HORN, D.C. Bar # 924092
370 Maple Avenue West Suite 4                      Civil Chief
Vienna , VA 22180
(703) 356-5070                                     By: /s John Moustakas
Email:Rob@wjopc.Com                                John Moustakas, D.C. Bar #442076
                                                   Assistant United States Attorney
Counsel for Plaintiff                              U.S. Attorney's Office - Civil Division
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-2518

                                                   Counsel for Defendant
